
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket ID FEMA-2010-0003; Internal Agency Docket No. FEMA-B-1139]
        Proposed Flood Elevation Determinations
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Comments are requested on the proposed Base (1% annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed in the table below. The purpose of this notice is to seek general information and comment regarding the proposed regulatory flood elevations for the reach described by the downstream and upstream locations in the table below. The BFEs and modified BFEs are a part of the floodplain management measures that the community is required either to adopt or to show evidence of having in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). In addition, these elevations, once finalized, will be used by insurance agents and others to calculate appropriate flood insurance premium rates for new buildings and the contents in those buildings.
        
        
          DATES:
          Comments are to be submitted on or before October 25, 2010.
        
        
          ADDRESSES:
          The corresponding preliminary Flood Insurance Rate Map (FIRM) for the proposed BFEs for each community is available for inspection at the community's map repository. The respective addresses are listed in the table below.

          You may submit comments, identified by Docket No. FEMA-B-1139, to Kevin C. Long, Acting Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-2820, or (e-mail) kevin.long@dhs.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Kevin C. Long, Acting Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-2820, or (e-mail) kevin.long@dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a).
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and also are used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in those buildings.
        Comments on any aspect of the Flood Insurance Study and FIRM, other than the proposed BFEs, will be considered. A letter acknowledging receipt of any comments will not be sent.
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. An environmental impact assessment has not been prepared.
        
          Regulatory Flexibility Act. As flood elevation determinations are not within the scope of the Regulatory Flexibility Act, 5 U.S.C. 601-612, a regulatory flexibility analysis is not required.
        
          Executive Order 12866, Regulatory Planning and Review. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866, as amended.
        
          Executive Order 13132, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 13132.
        
          Executive Order 12988, Civil Justice Reform. This proposed rule meets the applicable standards of Executive Order 12988.
        
          List of Subjects in 44 CFR Part 67
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows:
        
          PART 67—[AMENDED]
          1. The authority citation for part 67 continues to read as follows:
          
            Authority:
             42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376.
          
          
            § 67.4 
            [Amended]
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows:
            
               
              
                Flooding source(s)
                Location of referenced elevation
                * Elevation in feet (NGVD)+ Elevation in feet
                  (NAVD)
                  # Depth in feet
                  above ground
                  ⁁ Elevation in meters (MSL)
                
                Effective 
                Modified
                Communities affected
              
              
                
                  New London County, Connecticut (All Jurisdictions)
                
              
              
                Eightmile River
                Approximately 100 feet upstream of Hamburg Road
                None
                +56
                Town of Lyme.
              
              
                 
                Approximately 700 feet upstream of Hamburg Road
                None
                +57
              
              
                Four Mile River
                Just upstream of railroad
                +9
                +10
                Town of Old Lyme.
              
              
                 
                Approximately 1,200 feet downstream of the breached dam
                +9
                +10
              
              
                
                Little River
                At the confluence with the Shetucket River
                None
                +64
                Town of Lisbon.
              
              
                 
                Approximately 2,400 feet upstream of Inland Road
                None
                +83
              
              
                Long Island Sound
                Approximately 1,200 feet west of the intersection of Atlantic Avenue and Bridge Street
                +10
                +12
                Groton Long Point Association.
              
              
                Susquetonscut Brook
                At the confluence with the Yantic River
                None
                +119
                City of Norwich, Town of Bozrah.
              
              
                 
                Approximately 800 feet downstream of Lebanon Road
                None
                +119
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Norwich
                
              
              
                Maps are available for inspection at City Hall, 100 Broadway, Norwich, CT 06360.
              
              
                
                  Groton Long Point Association
                
              
              
                Maps are available for inspection at the Town Hall, 44 Beach Road, Groton Long Point, CT 06340.
              
              
                
                  Town of Bozrah
                
              
              
                Maps are available for inspection at the Town Hall, 1 River Road, Bozrah, CT 06334.
              
              
                
                  Town of Lisbon
                
              
              
                Maps are available for inspection at the Town Hall, 1 Newent Road, Lisbon, CT 06351.
              
              
                
                  Town of Lyme
                
              
              
                Maps are available for inspection at the Lyme Town Hall, 480 Hamburg Road, Old Lyme, CT 06371.
              
              
                
                  Town of Old Lyme
                
              
              
                Maps are available for inspection at the Old Lyme Town Hall, 52 Lyme Street, Old Lyme, CT 06371.
              
              
                
                  Barnstable County, Massachusetts (All Jurisdictions)
                
              
              
                Pleasant Bay
                From State Route 28 to approximately 700 feet east of State Route 28 and from 350 feet north of Evelyns Drive to approximately 750 feet north of Evelyns Drive
                None
                +11
                Town of Brewster.
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  Town of Brewster
                
              
              
                Maps are available for inspection at the Town Hall, 2198 Main Street, Brewster, MA 02631.
              
              
                
                  Essex County, Massachusetts (All Jurisdictions)
                
              
              
                Argilla Brook (Backwater effects from Merrimack River)
                At the confluence with Johnson Creek
                +19
                +21
                Town of Groveland.
              
              
                 
                Approximately 530 feet upstream of Main Street
                +20
                +21
              
              
                Backwater Effects from Harris Brook
                From I-93 to 300 feet west of I-93, and from Hampshire Road to 300 feet north of Hampshire Road at the corporate limits
                None
                +111
                City of Methuen.
              
              
                Bartlett Brook
                At the confluence with the Merrimack River
                +52
                +53
                City of Methuen.
              
              
                 
                Approximately 700 feet upstream of State Route 113
                +52
                +53
              
              
                Boston Brook
                Approximately 2,000 feet downstream of Sharpners Pond Road
                None
                +82
                Town of Middleton.
              
              
                 
                Approximately 180 feet downstream of Sharpners Pond Road
                None
                +84
              
              
                
                Castle Neck River (Backwater effects from Atlantic Ocean)
                Approximately 1.6 mile upstream of the confluence with Ipswich Bay, at the confluence with Hog Island Channel
                None
                +9
                Town of Ipswich.
              
              
                Ipswich River
                Approximately 800 feet downstream of I-95
                +40
                +41
                Town of Middleton.
              
              
                 
                Approximately 1,250 feet upstream of I-95
                +40
                +41
              
              
                Jackman Brook (Backwater effects from Parker River)
                Just upstream of Parish Road
                +17
                +18
                Town of Georgetown.
              
              
                 
                Approximately 50 feet upstream of Parish Road
                +17
                +18
              
              
                Johnson Creek (Backwater effects from Merrimack River)
                At the confluence with the Merrimack River
                +19
                +21
                Town of Groveland.
              
              
                 
                Approximately 900 feet upstream of Main Street
                +20
                +21
              
              
                Merrimack River
                Approximately 100 feet upstream of Groveland Street
                +19
                +20
                Town of Groveland.
              
              
                 
                Approximately 0.67 mile upstream of Groveland Street
                +19
                +21
              
              
                Merrimack River
                Immediately upstream of I-93
                +51
                +52
                City of Methuen.
              
              
                 
                Approximately 1.42 mile upstream of the confluence with Fish Brook
                +54
                +56
              
              
                Nichols Brook (Backwater effects from Ipswich River)
                At the confluence with the Ipswich River
                +40
                +41
                Town of Middleton, Town of Topsfield.
              
              
                World End Pond
                Approximately 2,500 feet upstream of the confluence with the Ipswich River
                +40
                +41
              
              
                 
                From approximately 1,000 feet north of the intersection of Hayes Street and Pond Street to 2,800 feet north of Hayes Street and Pond Street, and from the end of Argilla Road to 1,300 feet west of Argilla Road at the corporate limits
                None
                +116
                City of Methuen.
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Methuen
                
              
              
                Maps are available for inspection at the Searles Building, Room 306, 41 Pleasant Street, Methuen, MA 01844.
              
              
                
                  Town of Georgetown
                
              
              
                Maps are available for inspection at the Town Hall, 1 Library Street, Georgetown, MA 01833.
              
              
                
                  Town of Groveland
                
              
              
                Maps are available for inspection at the Town Hall, 183 Main Street, Groveland, MA 01834.
              
              
                
                  Town of Ipswich
                
              
              
                Maps are available for inspection at the Town Hall, 25 Green Street, Ipswich, MA 01938.
              
              
                
                  Town of Middleton
                
              
              
                Maps are available for inspection at the Town Hall, 48 South Main Street, Middleton, MA 01949.
              
              
                
                  Town of Topsfield
                
              
              
                Maps are available for inspection at the Town Hall, 8 West Common Street, Topsfield, MA 01983.
              
              
                
                  Norfolk County, Massachusetts (All Jurisdictions)
                
              
              
                Beaver Brook
                Approximately 0.83 mile downstream of Plymouth Street
                None
                +161
                Town of Weymouth.
              
              
                 
                Approximately 0.6 mile downstream of Plymouth Street
                None
                +161
              
              
                Bubbling Brook
                Approximately 1,000 feet upstream of Brook Street
                +145
                +144
                Town of Walpole.
              
              
                 
                Approximately 800 feet upstream of North Street
                None
                +228
              
              
                Backwater from the Farm River
                From the Farm River to approximately 1,600 feet upstream of West Street and immediately south of I-93
                None
                +120
                City of Quincy.
              
              
                Germany Brook
                Approximately 1,500 feet downstream of Winter Street
                None
                +169
                Town of Norwood.
              
              
                 
                At Winter Street
                None
                +175
              
              
                Great Pond Tributary
                Just upstream of Randolph Street
                None
                +161
                Town of Weymouth.
              
              
                 
                Approximately 400 feet upstream of Randolph Street
                None
                +161
              
              
                
                Lake Mirimichi
                Entire shoreline
                None
                +161
                Town of Foxborough.
              
              
                Neponset River
                Approximately 1.07 mile downstream of Milton Street
                None
                +44
                Town of Dedham.
              
              
                 
                Approximately 0.75 mile downstream of Milton Street
                None
                +44
              
              
                Neponset River
                Approximately 400 feet downstream of I-95
                None
                +48
                Town of Sharon.
              
              
                 
                Just downstream of I-95
                None
                +48
              
              
                New Pond (Backwater effects from Charles River)
                Entire shoreline
                None
                +74
                Town of Needham.
              
              
                Rabbit Hill Pond
                At the Rabbit Hill Pond Dam
                None
                +177
                Town of Plainville.
              
              
                 
                Approximately 750 feet upstream of the Rabbit Hill Pond Dam
                None
                +178
              
              
                School Meadow Brook
                Approximately 2,000 feet downstream of U.S. Route 1
                None
                +187
                Town of Sharon.
              
              
                 
                Approximately 350 feet upstream of U.S. Route 1
                None
                +188
              
              
                Stall Brook
                Approximately 750 feet west of the intersection of Alder Street and Trotter Drive
                None
                +246
                Town of Medway.
              
              
                 
                Approximately 350 feet east of the intersection of Route 109 and Green Street
                None
                +246
              
              
                Walnut Hill Stream
                Approximately 400 feet downstream of South Main Street
                +8
                +10
                Town of Cohasset.
              
              
                 
                Approximately 80 feet downstream of South Main Street
                +9
                +10
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Quincy
                
              
              
                Maps are available for inspection at City Hall, 1305 Hancock Street, Quincy, MA 02169.
              
              
                
                  Town of Cohasset
                
              
              
                Maps are available for inspection at the Town Hall, 41 Highland Avenue, Cohasset, MA 02025.
              
              
                
                  Town of Dedham
                
              
              
                Maps are available for inspection at the Town Administration Building, 26 Bryant Street, Dedham, MA 02026.
              
              
                
                  Town of Foxborough
                
              
              
                Maps are available for inspection at the Town Hall, 40 South Street, Foxborough, MA 02035.
              
              
                
                  Town of Medway
                
              
              
                Maps are available for inspection at the Town Hall, 155 Village Street, Medway, 02053.
              
              
                
                  Town of Needham
                
              
              
                Maps are available for inspection at the Town Hall, 1471 Highland Avenue, Needham, MA 02492.
              
              
                
                  Town of Norwood
                
              
              
                Maps are available for inspection at the Town Hall, 566 Washington Street, 2nd Floor, Norwood, MA 02062.
              
              
                
                  Town of Plainville
                
              
              
                Maps are available for inspection at the Town Hall, 142 South Street, Plainville, MA 02762.
              
              
                
                  Town of Sharon
                
              
              
                Maps are available for inspection at the Town Office Building, 90 South Main Street, Sharon, MA 02067.
              
              
                
                  Town of Walpole
                
              
              
                Maps are available for inspection at the Town Hall, 135 School Street, Walpole, MA 02081.
              
              
                
                  Town of Weymouth
                
              
              
                Maps are available for inspection at the Town Hall, 75 Middle Street, Weymouth, MA 02189.
              
              
                
                  Worcester County, Massachusetts (All Jurisdictions)
                
              
              
                Leesville Pond
                Entire shoreline
                None
                +486
                City of Worcester.
              
              
                Ramshorn Pond
                Entire shoreline
                None
                +632
                Town of Sutton.
              
              
                Singletary Pond
                Entire shoreline
                None
                +559
                Town of Sutton.
              
              
                Sudbury River
                Approximately 1,200 feet downstream of Fruit Street
                None
                +264
                Town of Westborough.
              
              
                 
                Approximately 3,000 feet upstream of Fruit Street
                None
                +276
              
              
                Summet Brook (Backwater effects from Big Bummet Brook)
                Approximately 2,800 feet upstream of the confluence with Big Bummet Brook, at the corporate limits
                None
                +363
                Town of Shrewsbury.
              
              
                 
                Approximately 0.6 mile upstream of the confluence with Big Bummet Brook
                None
                +363
              
              
                
                Unnamed Tributary (Backwater effects from Cronin Brook)
                Approximately 1,100 feet upstream of the confluence with Cronin Brook, at the corporate limits
                None
                +331
                Town of Millbury.
              
              
                 
                Approximately 2,200 feet upstream of the confluence with Cronin Brook
                None
                +331
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Worcester
                
              
              
                Maps are available for inspection at City Hall, 455 Main Street, Room 305, Worcester, MA 01608.
              
              
                
                  Town of Millbury
                
              
              
                Maps are available for inspection at the Town Hall, 127 Elm Street, Millbury, MA 01527.
              
              
                
                  Town of Shrewsbury
                
              
              
                Maps are available for inspection at 100 Maple Avenue, Shrewsbury, MA 01545.
              
              
                
                  Town of Sutton
                
              
              
                Maps are available for inspection at the Town Hall, 4 Uxbridge Road, Sutton, MA 01590.
              
              
                
                  Town of Westborough
                
              
              
                Maps are available for inspection at the Town Hall, 34 West Main Street, Westborough, MA 01581.
              
              
                
                  Chittenden County, Vermont (All Jurisdictions)
                
              
              
                Winooski River
                Approximately 0.7 mile upstream of the confluence with Lake Champlain
                +103
                +102
                City of Burlington, City of South Burlington, City of Winooski, Town of Colchester.
              
              
                 
                Approximately 1,200 feet downstream of Main Street/Colchester Avenue
                +117
                +116
              
              
                Winooski River
                Approximately 1,200 feet downstream of I-89
                +166
                +165
                City of South Burlington, Town of Colchester.
              
              
                 
                Approximately 1,100 feet upstream of I-89
                +166
                +167
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Burlington
                
              
              
                Maps are available for inspection at City Hall, 149 Church Street, Burlington, VT 05401.
              
              
                
                  City of South Burlington
                
              
              
                Maps are available for inspection at the City Hall, 575 Dorset Street, South Burlington, VT 05403.
              
              
                
                  City of Winooski
                
              
              
                Maps are available for inspection at 27 West Allen Street, Winooski, VT 05404.
              
              
                
                  Town of Colchester
                
              
              
                Maps are available for inspection at 781 Blakely Road, Colchester, VT 05446.
              
            
            
              
              (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”)
            
          
          
            Dated: July 19, 2010.
            Sandra K. Knight,
            Deputy Federal Insurance and Mitigation Administrator, Mitigation, Department of Homeland Security, Federal Emergency Management Agency.
          
        
      
      [FR Doc. 2010-18196 Filed 7-23-10; 8:45 am]
      BILLING CODE 9110-12-P
    
  